Exhibit 10.2

 

LOGO [g800699ex10_2pg01.jpg]     

BP America Production Company

P O Box 3092

Houston, Texas 77253-3092

 

501 Westlake Park Boulevard

Houston, Texas 77079

 

Jeanine Haller Piskurich

East Area Land Manager

Phone:     281.366.7158

Email to: Jeanine.Haller-piskurich@bp.com

September 18, 2014

Forest Oil Corporation

Attn: Sarah Peay

707 17th Street, Suite 3600

Denver, Colorado 80202-4966

Brammer Engineering

Attn: Robert Kyle

400 Texas Street, Suite 600

Shreveport, Louisiana 71101

 

RE: Closing Letter Agreement

   Rusk County Property Sale

   Rusk County, Texas

CLOSING LETTER AGREEMENT

RUSK COUNTY PROPERTY SALE

Dear Ms. Peay & Mr. Kyle:

 

  1. Pursuant to that letter dated August 1, 2014, Forest Oil Corporation
(“Forest”) agreed to pay twenty million dollars ($20,000,000.00) to BP America
Production Company (“BP”) for its interest in certain properties described
therein. BP, Forest and Brammer Engineering, Inc. (“Brammer”) will execute a
Deed and Assignment and Bill of Sale (“Assignment”), effective October 1, 2014
(“Effective Date”) to assign such properties to Forest, subject to the terms and
conditions in the Assignment and stated herein below. BP, Forest and Brammer may
sometimes be referred to herein individually as “Party” or collectively as
“Parties”.

 

  2. The Parties agree that Brammer will not receive any cash proceeds upon
execution of the Assignment. The entire twenty million dollars ($20,000,000.00)
shall be paid directly to BP via wire transfer.

 

  a.

The Parties agree to withhold from the closing scheduled on October 1, 2014 any
lease for which third-party consent has not been obtained as of September 30,
2014 (“Holdback Assets”). The Parties shall not close on these Holdback Assets
and the $20,000,000.00 purchase price shall be reduced at closing by an amount
equal to the sum of net acres from the leases comprising the Holdback Assets
multiplied by seven hundred and fifty dollars ($750.00) (“Holdback Amount”). BP
and Brammer shall continue to use all reasonable efforts to obtain all
third-party consents not previously obtained and Forest shall provide reasonable
cooperation with such efforts. As to all Holdback Assets for which appropriate
consents are obtained on or before December 1, 2014, the Parties shall
consummate the purchase and sale of such Holdback Assets, at which time Forest
shall pay to BP an amount equal to the portion of the



--------------------------------------------------------------------------------

Forest Oil Corporation & Brammer Engineering, Inc.

Closing Letter Agreement

Rusk County Property Sale

September 18, 2014

 

  Holdback Amount attributable to such Holdback Assets, for which consents have
been obtained in accordance with this paragraph in exchange for an assignment of
such Holdback Assets. Such assignment shall be identical to the Assignment,
described above.

 

  3. The Parties agree that $1,611,903.14 is owed by Forest for its 0.17866458
share of the drilling, completion, facility and LOE costs through the August
2014 JIB, and midstream costs incurred through the July 2014 production month
for the Snider Industries Gas Unit #1H (API # 42-401-35260), and this amount
shall be paid to BP concurrently with the twenty million dollar
($20,000,000.00), less the Holdback Amount, wire transfer. Forest shall pay to
BP its proportionate share of any additional pre-Effective Date costs as part of
the Final Accounting Settlement contemplated in the Assignment.

 

  4. Forest shall use the following instructions to wire transfer the twenty
million dollar ($20,000,000.00) purchase price in addition to any other monies
owed BP as stated herein:

 

 

Account Name:

Bank:

Account Number:        

 

ABA Number:

Swift Code:

 

BP America Production Company

JP Morgan Chase Bank – New York

9102499747

 

021000021

CHASUS33

 

  5. Prior to the Effective Date, Brammer shall empty the oil/condensate tanks
for the below listed wells. On the morning of October 1, 2014, prior to 7:00
a.m., central standard time, Brammer shall gauge the tanks and send reports of
the associated production volumes to BP for inclusion in the Final Accounting
Statement (“FAS”).

 

  a. Jon S. Brown Gas Unit #1H (API # 42-401-35257)

 

  b. Snider Industries Gas Unit #1H (API # 42-401-35260)

 

  c. Kangerga Gas Unit #2H (API # 42-401-35259)

 

  6. By September 15, 2014, Brammer shall prepare a Certificate of Compliance
and Transportation Authority form (“Form P-4”) with the Railroad Commission of
Texas (“RRC”) to request the operator for the wells listed in Provision 4 be
changed from Brammer to Forest. Forest will sign the Form P-4 and return to
Brammer prior to the Effective Date. On the Effective Date, Brammer will file
the Form P-4 with the RRC. Brammer will also provide a fully executed copy of
the Form P-4 to Forest and BP for its records.

 

  7. On the Effective Date, Brammer shall prepare and submit an Application for
Existing Water Well Registration or Ownership Transfer form for each water well
listed on Exhibit A-5 of the Assignment to the Rusk County Groundwater
Conservation District. Brammer will also provide a fully executed copy of the
form to Forest and BP for its records.

 

  8. Upon execution of the Assignment by all Parties, Brammer and BP shall
provide the following to Forest within ten business (10) days:

 

  a. All Joint Interest Billing (JIB) decks

 

  b. All Division of Interest (DOI) decks

 

  c. Letters-in-Lieu



--------------------------------------------------------------------------------

Forest Oil Corporation & Brammer Engineering, Inc.

Closing Letter Agreement

Rusk County Property Sale

September 18, 2014

 

  d. Vendor list (for LOE)

 

  e. Allocations

 

  f. All historical division of interest (DOI) documents and/or images

 

  g. Overhead rates (Not Applicable)

 

  9. Upon execution of the Assignment by all Parties, Brammer shall provide the
following to Forest within thirty business (30) days:

 

  a. Well files

 

  10. Upon execution of the Assignment by all Parties, BP shall provide the
following to Forest within ten (10) business days:

 

  a. All Lease Files, including but not limited to copies of the leases, mineral
ownership reports, plats, and payment information

 

  b. All Contract Files

 

  c. Shape Files with lease information

 

  d. All Title Opinions and Runsheets

 

  e. Any additional information in BP records that concern the Properties
described in the Assignment

 

  11. Brammer will make all marketing nominations for October production. Forest
will make all marketing nominations beginning with November production. The
Letters-in-Lieu described above in paragraph 7 will direct Enbridge and Plains
to pay Forest directly starting with October production. If, for some reason,
Enbridge and/or Plains has not processed the Letters-in-Lieu in time for October
production and remits payment for same to Brammer/BP, then Brammer/BP will pay
gross proceeds for October production directly to Forest within 15 days of
receiving it.

 

  12. In accordance with the terms of the Assignment, BP and Brammer will
provide Forest with a FAS, which will include the following:

 

  a. Sales Price

 

  b. Forest’s proportionate share of the following costs for the Snider
Industries Gas Unit #1H

 

  i. Drilling and completion costs

 

  ii. Facility and compressor costs

 

  iii. Pipeline costs

 

  iv. Marketing and midstream costs

 

  v. JIBs

 

  c. Oil/condensate in tanks prior to the Effective Date

 

  d. Wellbore Co-tenant Payout Statements

 

  e. Royalty Suspense Revenue



--------------------------------------------------------------------------------

Forest Oil Corporation & Brammer Engineering, Inc.

Closing Letter Agreement

Rusk County Property Sale

September 18, 2014

 

  13. If Brammer receives any invoices for well and/or operating costs for
services rendered prior to the Effective Date, such invoices shall processed by
Brammer for payment by BP and Forest. Forest’s share of the costs for services
rendered prior to the Effective Date shall be limited to its proportionate share
of the Snider Industries Gas Unit #1H. If Brammer receives any invoices for well
and/or operating costs for services rendered after the Effective Date, such
invoices shall be sent to Forest for payment. Brammer shall also notify any
vendors of the Assignment and shall provide the vendor with Forest’s contact
information for future invoices post the Effective Date.

 

  14. Please evidence you acceptance and agreement to the foregoing by signing
and dating where indicated. Each Party will retain one of the three duplicate
originals provided for its files.

Sincerely,

/s/ Jeanine Haller Piskurich

Jeanine Haller Piskurich

Attorney-in-Fact

Accepted this 1st day of October, 2014.

 

FOREST OIL CORPORATION By:  

/s/ Tim Savoy

Name:   Tim Savoy Title:   Sr. V.P. - MCBU

Accepted this 1st day of October, 2014.

 

BRAMMER ENGINEERING, INC. By:  

/s/ Keith Evans

Name:   Keith Evans Title:   President